Citation Nr: 1730741	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to July 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the VA regional office (RO), in Manchester New Hampshire.  Jurisdiction is currently with the St. Petersburg, Florida RO.

In December 2016, the Veteran testified via video conference at a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Since October 12, 2011, the schedular criteria for TDIU have been met and the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 

2.  Prior to October 12, 2011, the schedular criteria for TDIU were not met; and the evidence does not warrant a referral for extraschedular TDIU consideration.


CONCLUSIONS OF LAW

1.  Since October 12, 2011, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).

2.  Prior to October 12, 2011, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU	

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

A claim for a TDIU presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU; however, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for TBI, rated at 40 percent since March 25, 2009, 20 percent from March 9, 1992; PTSD rated at 10 percent from June 29, 2011, 30 percent from December 9, 2013, 70 percent from October 29, 2015; post-concussive headaches, rated at 30 percent since October 12, 2011; ischemic heart disease, rated at 30 percent from March, 8, 2010; and bladder cancer, rated at 0 percent from March 14, 2017.  The total combined disability rating of 90 percent is effective from October 29, 2015; 80 percent from December 9, 2013; and 70 percent from October 12, 2011.  Thus, eligibility for schedular TDIU under 38 C.F.R. § 4.16(a) claim has been met starting October 12, 2011. 
					
      Analysis

The Veteran originally claimed TDIU in March 2010.   He argues that the symptoms specifically related to his TBI, including dizziness and fainting, have negatively impacted his employment.  In tandem with his claim, the Veteran submitted a December 2009, work review from his employer.  He was given an overall rating of "Development Needed: The employee's performance meets the criteria for some aspects of the job.  However, some criteria are not met or are met with only a minimum level of acceptability.  They frequently require supervisor attention and do not consistently maintain acceptable levels of performance, productivity, or attendance.  Improvement in performance must be demonstrated in six months."  His supervisor summarized his performance by stating, "Richard is good at what he does but, his disability of dizziness holds him back from performing the next level of X-ray..."

In a statement received in July 2008, the Veteran's wife asserted that the Veteran is disabled to the point that he cannot hold any reasonably employment.  She attributes this to his TBI symptoms and to recently completed heart surgery.  She alludes to consistent absences from work or having to leave work early due to dizziness.

The Veteran was examined in June 2009 by VA for TBI.  When asked about his employment, the Veteran stated that in the past 12 months, he had lost time from work in total roughly eight days; three for an intestinal infection, two for dizziness, and two because of the flu or something similar.  Despite only two days attributable to the Veteran's disability, the examiner concluded that there were significant effects on his usual occupation due to increased absenteeism, and the fact that he has to sit down when he gets a dizzy feeling. 

A VA TDIU specific examination was afforded to the Veteran in August 2010.  The report of  the examination reveals that, although the Veteran retired in January 2010 from an X-ray technical position, he did so voluntarily after 43 years of work.  The examiner noted that he completed high school and some college, and also had worked in computer management.  She explained that the Veteran's conditions do not prevent him from being employed, although she concluded that a part-time sedentary job would be most appropriate for him due to his age and disabilities if he chooses to continue to work.  Finally, she concluded that the Veteran had a case of mild TBI with near syncope (transient loss of consciousness) and headaches, but found that it had no effect on his usual occupation.

The Veteran also wrote a letter in support of his claim in April 2015.  The letter included descriptions of his work history, and listed a variety of different organizations and positions.  In reference to his employment at a printing company, the Veteran wrote, "I had a few dizzy spells at this employment, but, it was no problem with management.  I started at the lowest paid job and worked up to one of the highest paying jobs with my own department."  

The Veteran submitted a psychological examination from a private psychologist dated, October 29, 2015.  The report indicated that the Veteran's PTSD was "severe."  This examination was the basis for a 70 percent rating for PTSD, and the   he Board acknowledges that the criteria for a 70 percent rating for PTSD entail difficult with work.  Therefore, the Board finds this 70 percent rating to be a significant factor to consider when evaluating the Veteran's ability to obtain and maintain substantially gainful employment.  

In a November 2016 VA examination report, the examiner noted that the Veteran's headaches impact his disability to work, specifically because he has difficulty with concentrating.  This is another significant factor to consider when evaluating the Veteran's ability to obtain and maintain substantially gainful employment.  

At the Veteran's December 2016 hearing before the Board, he mentioned that at some point of time after retiring in 2010, he was employed at an auto parts store, performing a customer service role.  When asked how long he held that job, he said around three months because of  "dizziness and weakness."  The Veteran also described his symptoms, stating, "... memory loss, my inability to, to read...I have to keep reading it over and over...I can't comprehend it, that's why I keep reading it over and over, so I can't do any reading anymore...I was surprised I got that job, 'cause it depended on a lot of reading and stuff... they told me I took too long to do the reading part of the application, but they hired me anyway."  The Veteran also testified that he occasionally volunteers at the Veterans of Foreign Wars (VFW) and explained that he enjoyed doing this work because VFW offers freedom on what tasks he can perform.

After a review of all of the evidence, the Board finds that the severity of the Veteran's service-connected disabilities negatively impact his employability to the degree warranting TDIU as of October 12, 2011.  In so finding, the Board observes the evidence of worsening of his PTSD symptoms along with the combined symptomology of his TBI, PTSD, and headaches.  Under the circumstances and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that as of October 12, 2011, the combined effect of the Veteran's service-connected disabilities preclude him from being a able to secure or follow a substantially gainful employment.  Therefore, the Board concludes that TDIU is warranted from October 12, 2011, the first day he is eligible under the applicable law and regulations.  38 C.F.R. § 4.16(a).  

Extraschedular TDIU

The Board acknowledges evidence of diminished work capacity prior to October 12, 2011, including the Veteran's performance review in December 2009; and unemployment during at least some period in 2010.  However, the Veteran did not meet the schedular criteria for TDIU under the law prior to that date.  This is because as of March 8, 2010, the Veteran's total combined rating was 60 percent as a result of the following service-connected disability ratings: TBI at 40 percent; ischemic heart disease at 30 percent; and PTSD at 10 percent; and under 38 C.F.R. § 4.16(a), these disparate disabilities cannot be aggregated as representing one 60 percent rating. The Board will now consider whether assignment of TDIU on a extraschedular basis is warranted.
     
In this regard, when a Veteran fails to meet established VA percentage standards under 38 C.F.R. § 4.16(a) but is still unemployable by reason of service-connected disabilities, VA may refer a TDIU claim for extraschedular consideration to the Director of the Compensation Service under the provisions of 38 C.F.R. §  4.16(b).  In this case and for the reasons set forth below, the Board does not have a basis for doing so.   

The Board has considered the evidence prior to October 12, 2011, which reveals that the Veteran demonstrated the ability to perform employment despite his disabilities prior to October 12, 2011.  While the Veteran may have been unemployed for part of this earlier time period, the Veteran's service-connected disabilities were rated at lower levels, and the evidence is not persuasive to show that the combined effect of these disabilities would have precluded obtaining and maintaining substantially gainful employment.   Indeed, the Veteran testified that he occasionally volunteered  at the Veterans of Foreign Wars (VFW) and explained that he enjoyed doing this work because VFW offers freedom on what tasks he can perform. This mitigates against the finding that prior to October 12, 2011, there were unusual circumstances caused by his service-connected disabilities that would warrant referral to the Director of the Compensation Service for consideration of extraschedular TDIU. 
 
The Board acknowledges the Veteran's own statements, his spouse's statements, and the other evidence that suggests that his disabilities impact his work.  The Board sympathizes with the Veteran and does not dispute his symptoms or the fact that they may have impacted his employment at that time.  However, the evidence does not show that referral for extraschedular consideration of TDIU is warranted under 38 C.F.R. § 4.16 (b) prior to October 12, 2011.  

In summary, the Board resolves all reasonable doubt in favor of the claim and concludes that TDIU is warranted from October 12, 2011.  However, to the extent that an effective date earlier than October 12, 2011, is claimed, a preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

      Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A Letter was sent to the Veteran that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Multiple VA medical examinations were conducted.  The Board finds that these examinations and associated reports, are adequate.  Along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by an examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


    ORDER

Entitlement to a total disability rating based on individual employability as a result of service-connected disabilities (TDIU) effective October 12, 2011, is granted.

Entitlement to a total disability rating based on individual employability as a result of service-connected disabilities (TDIU) prior to October 12, 2011, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


